          Case 1:20-cv-00013-KRS Document 24 Filed 11/02/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ELIZABETH VASQUEZ VARGAS,

               PLAINTIFF,
vs.                                                          Case No. 20-CV-13-KRS

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

               DEFENDANT.

 STIPULATED ORDER GRANTING MOTION FOR ATTORNEY FEES AND COSTS
       PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT (EAJA)

         THIS MATTER having come before the Court upon Plaintiff’s Unopposed Motion for

Attorney Fees and Costs Pursuant to the Equal Access to Justice Act (Doc. 23), the Court FINDS

that the MOTION should be GRANTED.

         IT IS THEREFORE ORDERED that attorney fees be, and hereby are, awarded under

the Equal Access to Justice Act, 28 U.S.C. § 2412(d), payable to Plaintiff and mailed to

Plaintiff’s attorney in the amount of $1,821.60. See 28 U.S.C. § 2412(c)(1); and Astrue v.

Ratliff, 560 U.S. 586, 598 (2010) (EAJA fees are paid to the prevailing party, not the attorney).

         IT IS FURTHER ORDERED THAT, if Plaintiff’s counsel receives attorney fees under

both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s counsel shall refund

the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir.

1986).

         IT IS SO ORDERED.


                                                     __________________________________
                                                     KEVIN R. SWEAZEA
                                                     UNITED STAGES MAGISTRATE JUDGE
          Case 1:20-cv-00013-KRS Document 24 Filed 11/02/20 Page 2 of 2




Submitted by:



s/ Feliz M. Martone
Feliz M. Martone
Attorney for Plaintiff

Approved by:

Email approval 10/23/20
________________
Laura Holland
Attorney for Defendant




                                        2
